internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-142027-02 date date legend x a b c d d1 d2 d3 year ira ira ira ira plr-142027-02 dear -2- this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x elected to be an s_corporation for its taxable_year beginning d1 of year as of d1 of year all of the shares of x were owned by four individual shareholders a b c and d and four individual_retirement_accounts ira ira ira and ira collectively the iras each of the iras is owned by one of the individual shareholders for year and all subsequent taxable years all of the items attributable to the shares of x owned by each of the iras were reported on the individual income_tax returns of the owner of that ira the corporate_income_tax returns of x were filed consistent with all of the shares being owned by a b c and d on d2 x’s attorney discovered that shares of x were held by the iras and advised x that its s_corporation_election was invalid because iras are not eligible s_corporation shareholders on d3 all of the shares of x owned by the iras were transferred to a sec_401 trust which is an eligible s_corporation shareholder a as president of x represents that the circumstances resulting in the ineffectiveness of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an organization which is a described in sec_401 or sec_501 and b exempt from taxation under sec_501 may be a shareholder in an s_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of failure to meet the requirements of sec_1361 or to plr-142027-02 -3- obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we conclude that x's s_corporation_election was ineffective beginning on d1 of year because of the ownership of x stock by the iras which are ineligible s_corporation shareholders we also conclude that the ineffectiveness of x’s s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 we further conclude that under the provisions of sec_1362 x will be treated as being an s_corporation from d1 of year to d3 and afterwards provided x's s_corporation_election was otherwise valid and was not otherwise terminated in addition a b c and d will be treated as the owners of the x stock owned by ira ira ira and ira respectively during the period from d1 of year to d3 the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above during the period from this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-142027-02 -4- in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours enclosures copy of this letter copy for sec_6110 purposes carolyn hinchman gray senior counsel branch office of the associate chief_counsel passthroughs and special industries
